 BRYAN SCHRODER
 United States Attorney

 GEORGE TRAN
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: george.tran@usdoj.gov

 Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,               )   No. 3:20-cr-00090-JMK-DMS
                                         )
                      Plaintiff,         )   COUNT 1:
                                         )   DISTRIBUTION OF A CONTROLLED
       vs.                               )   SUBSTANCE
                                         )     Vio. of 21 U.S.C. § 841(a)(1),
 JASON ACHILLES MCANULTY,                )   (b)(1)(B)
 a/k/a “Snoop,”                          )
                                         )   COUNT 2:
                      Defendant.             DISTRIBUTION OF A CONTROLLED
                                         )
                                         )   SUBSTANCE
                                         )     Vio. of 21 U.S.C. § 841(a)(1),
                                         )   (b)(1)(C)
                                         )
                                         )   ENHANCED STATUTORY
                                         )   PENALTIES ALLEGATION:
                                         )    21 U.S.C. § 841(b)(1)(B)
                                         )
                                         )   CRIMINAL FORFEITURE
                                         )   ALLEGATION:
                                         )    21 U.S.C. § 853 and Rule 32.2(a)
                                         )

//



       Case 3:20-cr-00090-JMK-DMS Document 2 Filed 09/18/20 Page 1 of 4
                                 INDICTMENT

      The Grand Jury charges that:

                                       COUNT 1

      On or about June 17, 2020, within the District of Alaska, the defendant, JASON

ACHILLES MCANULTY, a/k/a “Snoop,” knowingly and intentionally distributed a

controlled substance, to wit: 100 grams or more of a mixture and substance containing a

detectable amount of heroin.

      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).

                                       COUNT 2

      On or about June 26, 2020, within the District of Alaska, the defendant, JASON

ACHILLES MCANULTY, a/k/a “Snoop,” knowingly and intentionally distributed a

controlled substance, to wit: a mixture and substance containing a detectable amount of

heroin.

      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

              ENHANCED STATUTORY PENALTIES ALLEGATION

      Before the defendant, JASON ACHILLES MCANULTY, a/k/a “Snoop,”

committed the offenses charged in Count 1, he had a final conviction entered in the

Superior Court of the State of Alaska in case 3PA-01-1919 for a serious violent felony,

Robbery in the First Degree in violation of Alaska Statute § 11.41.500(a)(1), for which he

served more than 12 months of imprisonment.

      All pursuant to 21 U.S.C. § 841(b)(1)(B).

//


                                       Page 2 of 4
      Case 3:20-cr-00090-JMK-DMS Document 2 Filed 09/18/20 Page 2 of 4
                        CRIMINAL FORFEITURE ALLEGATION

        Upon conviction for the offenses in violation of 21 U.S.C. § 841, set forth in the

above Counts of this Indictment, the defendant, JASON ACHILLES MCANULTY, a/k/a

“Snoop,” shall forfeit to the United States of America any property constituting, or derived

from, any proceeds obtained, directly or indirectly, as the result of such offenses and any

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, the offenses. The property to be forfeited includes, but is not limited to,

the following:

               a. $34,922.00 in United States currency

If any of the property described above, as a result of any act or omission of the defendant[s]:

     a. cannot be located upon the exercise of due diligence;

     b. has been transferred or sold to, or deposited with, a third party;

     c. has been placed beyond the jurisdiction of the court;

     d. has been substantially diminished in value; or

     e. has been commingled with other property which cannot be divided without

        difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

//

//

//

//


                                          Page 3 of 4
        Case 3:20-cr-00090-JMK-DMS Document 2 Filed 09/18/20 Page 3 of 4
      All pursuant to 21 U.S.C. § 853 and Rule 32.2(a), Federal Rules of Criminal

Procedure.

      A TRUE BILL.

                                     s/ Grand Jury Foreperson
                                     GRAND JURY FOREPERSON



s/ George Tran
GEORGE TRAN
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:    September 17, 2020




                                   Page 4 of 4
      Case 3:20-cr-00090-JMK-DMS Document 2 Filed 09/18/20 Page 4 of 4
